Case: 2:20-cv-06306-EAS-EPD Doc #: 1-1 Filed: 12/10/20 Page: 1 of 1 PAGEID #: 7
CIVIL COVER SHEET

The J§ 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

IS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.
I. (a) PLAINTIFFS

DANA FERNANDEZ

(b) County of Residence of First Listed Plaintiff

FRANKLIN

(EXCEPT IN US. PLAINTIFF CASES)

(€) Attomeys (Firm Name, Address, and Telephone Number}
PRO SE; 5950 WOODSHIRE DRIVE, WESTERVILLE,

OHIO 43081; (614) 286-8105

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS
VERTIV

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION ees USE THE LOCATION OF
THE TRACT OF LAND INVOLVE)

Attomeys (if Kncown)

 

 

li. BASIS OF JURISDICTION (Place an “X” in One Box Only)

(1 U.S. Government [X]3 Federal Question

Plaintiff

[]2 US. Government []4 Diversity

Defendant

 

IM. CITIZENSHIP OF PRINCIPAL PARTIES (Pince an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTE DEF
(U.S, Government Not a Party) Citizen of This State [11 [J 1 Wncorporated or Principal Place Ole (a
of Business In This State

Citizen of Another State C12 (] 2 Incorporated and Principal Place = []5 []5

(indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a C13 [J 3 Foreign Nation Lis (C6

Foreign Country

 

   

 

   

 

 

 

 

 

 
 
 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

IV. NATURE OF SUIP isce an “x” in One Box Only) Click here for: Nature of iptions.
L CORTRAGT TORTS PORK URE PENALTY NER UPI CY ore RS? sTUUS
110 Insurance PERSONAL INJURY PERSONAL INJURY [_]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane [_] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | jeo0 Other 28 USC 157 372%(a))
140 Negotiable Instrument Liability oO 367 Health Care/ | _] 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enforcement of Judgmeng Slander Personal Injury 320 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability C} 368 Asbestos Personal 835 Patent - Abbreviated [| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY Linon | 880 Defend Trade Secrets |] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[] 160 Stockholders’ Suits 7 355 Motor Vehicle i. 371 Truth in Lending Act 485 Telephone Consumer
|_| 190 Other Contract Product Liability  [_] 380 Other Personal []720 Labor/Management — SOU7AT SE Gunuy, Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395 ff) 490 Cable/Sat TV
196 Franchise Injury [_] 385 Property Damage 740 Railway Labor Act 862 Black Luag (923) 850 Securities/Commodities/
|_| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI a 890 Other Statutory Actions
i PE 790 Other Labor Litigation 865 RSI (405(g)) |_| 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement | | 893 Environmental Matters
220 Foreclosure 441 Voting 5 463 Alien Detainee Income Security Act 3 5 oy 895 Freedom of Information
230 Rent Lease & Ejectment |X| 442 Employment 310 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations |_| 530 General [| 871 IRS—Third Party 899 Administrative Procedure
[_]290 All Other Real Property [7] 445 Amer. w/Disabilities -[__] 535 Death Penalty HAT 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer, w/Disabilities -]__| 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 350 Civil Rights Actions State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (ice an “X” in One Box Oniy}
E] 1 Original 2 Removed from 3 Remanded from Ol 4 Reinstated or oO 5 Transferred from 6 Maulltidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
29 USC 2601 at. seq., 29 USC Section 621, 12 USC 12101, et, seq.

Brief description of cause:
FMLA RETALIATION; DISCRIMINATION ON THE BASIS OF AGE AND DISABILITY

 

 

 

 

 

 

 

 

 

 

VII. REQUESTED IN [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 100000 JURY DEMAND: [xlyes [No
VII. RELATED CASE(S)

ISeraCck i

IF ANY (See instructions} ce DOCKET NUMBER

DATE ne Ui Yo
IDNOVD t TM
FOR OFFICE USEDNLY *
RECEIPT # AMOUNT APPLYING IFP JUD MAG. JUDGE

 
